Exhibit 10.75

 

 

EXTENSION OF MATURITY DATE OF WARRANTS

 

This Extension of Maturity Date of Warrants (“Extension”) is by and between the
individual or entity named on the executed counterpart of the signature page
hereto (such signatory is referred to as “Holder”) and OmniComm Systems, Inc., a
Delaware corporation (“Maker”) and is entered into as of the day the Holder
executes a copy of this Extension.

 

WHEREAS, Maker has delivered to Holder that certain 12% Promissory Note of the
Maker (“Promissory Note”) dated January 1, 2013 in the aggregate to the Holder
in the principal amount of $529,000.

 

WHEREAS, the Maturity Date of the Promissory Note, as that term is defined in
the Promissory Note, was January 01, 2016, and the principal due thereunder
remains unpaid as of the date hereof.

 

WHEREAS, the parties have agreed to extend the Maturity Date of the Promissory
Note to April 1, 2017.

 

WHEREAS, Holder has all requisite power, authority, and capacity to enter into
this Extension and to extend the Maturity Date of the Warrants.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, Holder and the Maker hereby agree as follows:

 

 

1.

Recitals. The foregoing recitals are true and correct.

 

 

2.

No Other Changes. Except as specifically set forth herein, all other terms and
conditions of the Promissory Note remain in full force and effect.

 

 

3.

Warrants Extension. Maker hereby agrees to extend the expiration date on the
Warrants issued in connection with the Promissory Note on January 1, 2013, which
were originally scheduled to expire on January 31, 2016. The new expiration date
is April 01, 2017.

 

IN WITNESS WHEREOF, this Extension of Maturity Date of the Warrants associated
with the Promissory Note is executed as of the day and date the Holder executes
a copy of this Extension.

 

 

OmniComm Systems, Inc.

 

 

 

 

 

By: /s/ Thomas E. Vickers

 

             Thomas E. Vickers

 

             Chief Financial Officer

 

 

[HOLDERS SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the undersigned represents that it has caused this extension
of Maturity Date of Warrants to be duly executed on its behalf (if an entity, by
one of its officers thereunto duly authorized) as of the date written below.

 

 

 

HOLDER:

 

 

 

 

 

Cornelis F. Wit

 

Printed Name of Holder

 

 

 

 

 

 

 

By: /s/ Cornelis F. Wit

 

(Signature of Holder or Authorized Person)

 

 

 

 

 

 

 

 

 

Printed Name and Title if Authorized Person

 

 

 

 

 

 

 

January 31, 2015

 

Date

 